     Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 1 of 13 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                                   )
UNITED FOOD AND COMMERCIAL WORKERS                 )
INTERNATIONAL UNION-INDUSTRY PENSION               )
FUND and its Trustees: ANTHONY M. PERRONE,         )
JOHN A. WAGNER, KENNETH R. BOYD,                   )
CARL IVKA, ROBERT A. BLAIR,                        )
TIMOTHY MELIA, MILTON JONES,                       )
JON K. MCPHERSON, RICHARD D. COX,                  )
DAN DOSENBACH, JASON PARADIS,                      )
and GENEROSO DEL ROSARIO                           )
                                                   )
2625 Butterfield Road, Suite 208E                  )
Oakbrook, IL 60523                                 )     Case No. 1:21-cv-1585
                                                   )
                           Plaintiffs,             )
      v.                                           )
                                                   )
ALAN GORDON d/b/a COUNTY DISTRIBUTORS,             )
INC. AND WAYBEST FOODS,                            )
1510 John Fitch Blvd.                              )
South Windsor, CT 06074                            )
                                                   )
Serve: Alan Gordon                                 )
       1624 Main Street                            )
       South Windsor, CT 06074                     )
                                                   )
GORDON HOLDINGS, LLC,                              )
1510 John Fitch Blvd.                              )
P.O. Box 1236                                      )
South Windsor, CT 06074                            )
                                                   )
Serve: Alan Gordon                                 )
       13 Grove Way                                )
       Clinton, CT 06413                           )
                                                   )
GORDON COMMODITIES, LLC,                           )
1510 John Fitch Blvd.                              )
P.O. Box 1236                                      )
South Windsor, CT 06074                            )
                                                   )
Serve: Alan Gordon                                 )
       13 Grove Way                                )


                                         1
      Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 2 of 13 PageID #:2




       Clinton, CT 06413                                     )
                                                             )
and                                                          )
                                                             )
E&S MARKETING, INC.                                          )
1510 John Fitch Blvd.                                        )
South Windsor, CT 06074                                      )
                                                             )
Serve: Alan Gordon                                           )
       1624 Main Street                                      )
       South Windsor, CT 06074                               )
                                                             )
                              Defendants.                    )
                                                             )

                                         COMPLAINT

       Plaintiffs, United Food and Commercial Workers International Union-Industry Pension

Fund (the “Fund”) and its Trustees, by counsel, hereby complain of Alan Gordon d/b/a County

Distributors, Inc. and Waybest Foods, Gordon Holdings, LLC, Gordon Commodities, LLC and

E&S Marketing, Inc. (collectively, the “Defendants”) as follows:

                                          Introduction

       1.      This action is brought under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended, 29 U.S.C. §§ 1001 et seq., and the Labor Management Relations Act of

1948 (“LMRA”), 29 U.S.C. § 185. Plaintiffs seek a judgment against Defendants for withdrawal

liability, interest, liquidated damages, and attorneys’ fees and costs incurred by the Fund, a

multiemployer defined benefit pension plan, in collecting these amounts.

                                       Jurisdiction and Venue

       2.      Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331 and Sections 502 and

515 of ERISA, 29 U.S.C. §§ 1132 and 1145 and Section 301 of the LMRA, 29 U.S.C. § 185.

       3.      Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), because the Fund is administered in this District.


                                                 2
       Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 3 of 13 PageID #:3




                                                 Parties

        4.     The Fund is a joint labor-management pension fund established pursuant to Section

302(c) of the LMRA, 29 U.S.C. § 186(c), and a multiemployer employee benefit plan within the

meaning of Sections 3(3), 3(37), and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(3), 1002(37), and

1301(a)(3). The Fund covers employees who work primarily in the retail food and manufacturing

sectors.

        5.     Plaintiffs Anthony M. Perrone, John A. Wagner, Kenneth R. Boyd, Carl Ivka,

Robert A. Blair, Timothy Melia, Milton Jones, Jon K. McPherson, Richard D. Cox, Jason Paradis,

Dan Dosenbach, and Generoso Del Rosario are Trustees of the Fund and “fiduciaries” with respect

to the Fund as defined in Section 3(21) of ERISA, 29 U.S.C. § 1002(21), and are members of the

Fund’s Board of Trustees, which is the “plan sponsor” within the meaning of Section

4001(a)(10)(A) of ERISA, 29 U.S.C. § 1301(a)(10)(A). The Fund is administered in Oakbrook,

Illinois.

        6.     At all times relevant to this action prior to its dissolution, County Distributors, Inc.

(“County Distributors”) was an employer within the meaning of 29 U.S.C. § 152(2) and Section

3(5) of ERISA, 29 U.S.C. § 1002(5), and was engaged in an industry affecting commerce, within

the meaning of Sections 3(11) and (12) of ERISA, 29 U.S.C. § 1002(11) and (12). Upon

information and belief, County Distributors was a corporation organized under the laws of the

State of Connecticut with a principal place of business in South Windsor, Connecticut.

        7.     Prior to its dissolution, County Distributors was a wholesale food distribution

company that specialized in meat distribution, located at 1510 John Fitch Blvd., South Windsor,

Connecticut.




                                                  3
      Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 4 of 13 PageID #:4




       8.      Upon information and belief, County Distributors also conducted business under

the trade name, “Waybest Foods.”

       9.      Upon information and belief, County Distributors discontinued its food distribution

operations in July 2019 and closed its doors in September 2019 but retained one employee to

operate a wholesale outlet through July 2020. County Distributors was administratively dissolved

on January 11, 2021.

       10.     Upon information and belief, after County Distributors ceased operations,

Defendant Alan Gordon continued conducting business as County Distributors under the trade

name, “Waybest Foods.”

       11.     Upon information and belief, Gordon Holdings, LLC (“Gordon Holdings”) is a

limited liability company organized under the laws of the State of Connecticut with a principal

place of business in South Windsor, Connecticut.

       12.     Upon information and belief, Gordon Commodities, LLC (“Gordon Commodities”)

is a limited liability company organized under the laws of the State of Connecticut with a principal

place of business in South Windsor, Connecticut.

       13.     Upon information and belief, E&S Marketing, Inc. (“E&S”) is a corporation

organized under the laws of the State of Connecticut with a principal place of business in South

Windsor, Connecticut.

                                     Governing Documents

       14.     Prior to August 1, 2020, County Distributors employed employees who were

represented for the purposes of collective bargaining by United Food and Commercial Workers

International Union No. 371 (“Local 371”), a labor organization representing employees in an

industry affecting interstate commerce.



                                                 4
      Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 5 of 13 PageID #:5




       15.     Prior to August 1, 2020, County Distributors was bound by Collective Bargaining

Agreements (“CBAs”) obligating County Distributors to make monthly contributions to the Fund

and submit monthly remittance reports to the Fund detailing those individuals who are covered

under the Fund for purposes of accruing pension benefits.

       16.     Under the CBAs, County Distributors agreed to be bound by the Agreement and

Declaration of Trust (“Trust Agreement”) governing the Fund, and any rules and policies adopted

by the Trustees thereunder. The Trust Agreement required County Distributors to submit monthly

pension contributions to the Fund.

       17.     County Distributors was also party to an Employer Participation Agreement with

the Fund (“Participation Agreement”) effective July 1, 1971. The terms of the Participation

Agreement obligated County Distributors to be bound by the terms and provisions of the Trust

Agreement, including all amendments thereto.

                                      Factual Allegations

       18.     Upon information and belief, prior to its dissolution, Alan Gordon was the

president, director and 100% owner of County Distributors.

       19.     Upon information and belief, on or about August 20, 1968, County Distributors

purchased the real property located at 1510 and 1518 John Fitch Blvd., South Windsor,

Connecticut.

       20.     Upon information and belief, from 1968 until it ceased all operations on or about

August 1, 2020, County Distributors was located at 1510 John Fitch Blvd., South Windsor,

Connecticut.

       21.     On or about March 20, 2019, County Distributors requested an estimate of complete

withdrawal liability from the Fund pursuant to Section 101(l) of ERISA, 29 U.S.C. § 1021(l).



                                               5
      Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 6 of 13 PageID #:6




Generally, withdrawal liability consists of an employer’s proportionate share of a multiemployer

plan’s unfunded vested benefits and is assessed against an employer when it ceases to have an

obligation to contribute to such plan.

       22.     By letter dated April 8, 2019, the Fund provided County Distributors with an

estimate of withdrawal liability in the amount of $1,076,877.00 based on a complete withdrawal

occurring during the previous Plan Year ending June 30, 2018. The letter further stated that the

estimate did not address the actual withdrawal liability that may be assessed in the event of a

withdrawal from the Fund by County Distributors.

       23.     By letter dated April 11, 2019, Alan Gordon, on behalf of County Distributors,

requested additional information from the Fund regarding the estimate of withdrawal liability,

including the circumstances that would trigger a complete withdrawal from the Fund.

       24.     The Fund responded to County Distributors’ information request by letter dated

April 19, 2019, and explained among other things that, “withdrawal liability is assessed against

the employer and all other trades or businesses under common control with the employer, referred

to as ‘controlled group members.’”

       25.     On June 5, 2019, Gordon Holdings was formed and registered with the State of

Connecticut. Upon information and belief, Alan Gordon is the sole member of Gordon Holdings.

       26.     On June 5, 2019, E&S was formed and registered with the State of Connecticut.

Upon information and belief, Alan Gordon is the president and 100% owner of E&S.

       27.     On June 7, 2019, Gordon Commodities was formed and registered with the State

of Connecticut. Upon information and belief, Alan Gordon is the sole member of Gordon

Commodities.




                                               6
      Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 7 of 13 PageID #:7




        28.    Upon information and belief, County Distributors discontinued distribution

operations in July 2019 and closed in September 2019, but it continued to operate a wholesale

outlet located at 1510 John Fitch Blvd., South Windsor, Connecticut, with one employee and made

contributions to the Fund for that one employee through July 2020.

        29.    Upon information and belief, prior to August 1, 2020, County Distributors

dissipated all of its assets except for the real property located at 1510 and 1518 John Fitch Blvd.,

South Windsor, Connecticut.

        30.    Upon information and belief, Alan Gordon continued to operate County

Distributors’ wholesale outlet located at 1510 John Fitch Blvd., South Windsor, Connecticut, after

July 2020 under the trade name Waybest Foods.

        31.    On October 26, 2020, County Distributors transferred ownership of the real

property located at 1510 and 1518 John Fitch Blvd., South Windsor, Connecticut to Alan Gordon

by quit-claim deed for no consideration.

        32.    On the same day, Alan Gordon transferred ownership of the real property located

at 1510 and 1518 John Fitch Blvd., South Windsor, Connecticut to Gordon Holdings by quit-claim

deed for no consideration.

        33.    The Fund determined that in the Plan Year ended June 30, 2021, County

Distributors effected a “complete withdrawal” from the Fund, as defined in Section 4203 of

ERISA, 29 U.S.C. § 1383 (“Complete Withdrawal”).

        34.    The Fund determined that as a result of the Complete Withdrawal, County

Distributors incurred withdrawal liability to the Fund in the amount of $2,350,762.00 as

determined under Section 4201(b) of ERISA, 29 U.S.C. § 1381(b) (“Complete Withdrawal

Liability”).



                                                 7
      Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 8 of 13 PageID #:8




        35.     On or about December 29, 2020, the Fund issued a Notice and Demand for payment

of withdrawal liability in accordance with Sections 4202(2) and 4219(b)(1) of ERISA, 29 U.S.C.

§§ 1382(2), 1399(b)(1).

        36.     This Notice and Demand for payment informed County Distributors that its total

withdrawal liability from the Complete Withdrawal was $2,350,762.00, payable in 80 quarterly

installments of $11,216.00. The Notice and Demand stated the first quarterly payment was due on

February 1, 2021. As of the date of filing, neither County Distributors nor any other trade or

business under common control has paid any withdrawal liability installment payments.

        37.     On January 11, 2021, County Distributors was administratively dissolved.

        38.     By letter dated January 12, 2021, Alan Gordon contact the Fund on behalf of

County Distributors and requested a waiver of the Complete Withdrawal Liability in the amount

of $2,350,762.00, stating that the company no longer exists and has no assets.

        39.     Under the Fund’s Withdrawal Liability Rules, the Fund may accelerate the

occurrence of a default if there is a substantial likelihood that the Employer will be unable to satisfy

its withdrawal liability obligations.

        40.     The Fund has determined County Distributors to be in immediate default because

there is a substantial likelihood it will be unable to satisfy its withdrawal liability obligations, given

that the company was administratively dissolved on January 11, 2021, requested a waiver of the

Complete Withdrawal Liability on January 12, 2021, and failed to make the first withdrawal

liability installment payment due on February 1, 2021. Therefore, because County Distributors is

in default, the entire amount of the withdrawal liability, plus accrued interest, is due and owing

under Section 4219(C)(5)(A) of ERISA, 29 U.S.C § 1399(C)(5)(a).




                                                    8
      Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 9 of 13 PageID #:9




       41.     Neither County Distributors nor any other trade or business under common control

requested plan sponsor review or arbitration of the withdrawal liability assessment within the time

periods specified in Sections 4219(b)(2)(A) and 4221(a)(1) of ERISA, 29 U.S.C. §§ 1399(b)(2)(A)

and 1401(a)(1), foreclosing any challenge to the Fund’s assessment and fixing the amounts due.

                 COUNT I: CLAIM FOR WITHDRAWAL LIABILITY
   (against Defendant Alan Gordon d/b/a County Distributors Inc. and Waybest Foods)

       42.     Plaintiffs incorporate each of the foregoing paragraphs as if set forth herein.

       43.     ERISA Section 4301(b), 29 U.S.C. § 1451(b), provides that the failure to make

withdrawal liability payments when due shall be treated as a contribution delinquency under

Section 515 of ERISA, 29 U.S.C. § 1145.

       44.     Upon information and belief, Alan Gordon continued to operate County

Distributors under the trade name “Waybest Foods” after the Complete Withdrawal and after

County Distributors was administratively dissolved.

       45.     Specifically, upon information and belief, after August 1, 2020, Alan Gordon

continued to operate a wholesale outlet under the trade name “Waybest Foods,” which employed

one person.

       46.     Additionally, after August 1, 2020, Waybest Foods continued to maintain a

Facebook page that, among other things, advertised store business hours.

       47.     Waybest Foods also continued to maintain an active business phone number as

recently as February 11, 2021.

       48.     Defendant Alan Gordon d/b/a County Distributors Inc. and Waybest Foods is in

default within the meaning of Section 4219(c)(5)(A) of ERISA, 29 U.S.C. § 1399(c)(5)(A), and

29 C.F.R. § 4219.33, and the entire unpaid balance of the withdrawal liability, plus interest, is now

due and owing.


                                                 9
    Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 10 of 13 PageID #:10




       49.     Accordingly, pursuant to ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2),

Defendant Alan Gordon d/b/a County Distributors Inc. and Waybest Foods is liable for withdrawal

liability in the amount of $2,350,762.00; interest on the withdrawal liability at the Fund’s interest

rate as prescribed in Section 6621 of the Internal Revenue Code from the date of default through

the date paid; liquidated damages equal to 20 percent of the withdrawal liability in the amount of

at least $470,152.40 and attorneys’ fees and costs incurred by the Fund in pursuing this action.

    COUNT II: CLAIM FOR CONTROLLED GROUP WITHDRAWAL LIABILITY
       (against Defendants Gordon Holdings, Gordon Commodities and E&S)

       50.     Plaintiffs incorporate each of the foregoing paragraphs as if set forth herein.

       51.     Upon information and belief, Alan Gordon was 100% owner of County Distributors

at all relevant times to this action until it was administratively dissolved on January 11, 2021.

       52.     Upon information and belief, from their formation in June 2019 through present,

Alan Gordon was and continues to be the sole member of Gordon Holdings and Gordon

Commodities.

       53.     Upon information and belief, from its formation in June 2019 through present, Alan

Gordon was and continues to be 100% owner of E&S.

       54.     Accordingly, Defendants Gordon Holdings, Gordon Commodities and E&S are

entities under common control with County Distributors within the meaning of Internal Revenue

Code Section 414(c).

       55.     As trades or businesses under common control with County Distributors, Gordon

Holdings, Gordon Commodities and E&S are jointly and severally liable for County Distributors’

withdrawal liability under ERISA Section 4001(b)(1), 29 U.S.C. §1301(b)(1), and Internal

Revenue Code Section 414(c).




                                                 10
    Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 11 of 13 PageID #:11




       56.     Pursuant to Section 4219 of ERISA, 29 U.S.C. § 1399, notice of withdrawal

liability assessment, default and all other notices provided under ERISA sent to one member of a

controlled group constitutes notice to all trades or businesses under common control.

       57.     As set forth above, the Fund provided notice to County Distributors of the

withdrawal liability assessment. Neither County Distributors nor any other trades or businesses in

the controlled group have paid to the Fund any of the withdrawal liability due, and Gordon

Holdings, Gordon Commodities and E&S are now in default.

       58.     ERISA Section 4301(b), 29 U.S.C. § 1451(b), provides that failure to make

withdrawal liability payments when due shall be treated as a contribution delinquency under

Section 515 of ERISA, 29 U.S.C. § 1145.

       59.     Accordingly, pursuant to ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2),

Gordon Holdings, Gordon Commodities and E&S are jointly and severally liable for withdrawal

liability in the amount of $2,350,762.00; interest on the withdrawal liability at the Fund’s interest

rate as prescribed in Section 6621 of the Internal Revenue Code from the date of default through

the date paid; liquidated damages equal to 20 percent of the withdrawal liability in the amount of

at least $470,152.40 and attorneys’ fees and costs incurred by the Fund in pursuing this action.

                                         Prayer for Relief

       WHEREFORE, Plaintiffs request the following relief:

       (a)     Enter judgment against all Defendants jointly and severally and in favor of

Plaintiffs, pursuant to Sections 502(g)(2) of ERISA, 29 U.S.C. §§ 1132(g)(2), for the following

amounts:

               (1) $2,350,762.00 in withdrawal liability;




                                                 11
Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 12 of 13 PageID #:12




           (2) Additional interest on the withdrawal liability at the Fund’s interest rate as

   prescribed in Section 6621 of the Internal Revenue Code of 1954, accruing from the date

   of default until the date paid;

           (3) An amount equal to the greater of the interest on the withdrawal liability or 20

   percent of the withdrawal liability, in an amount of at least $470,152.40 in liquidated

   damages, as required by Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2); and

           (4) Attorneys’ fees and costs incurred by the Fund in the collection of withdrawal

   liability, including the attorneys’ fees and costs in this action, as required by ERISA

   Section 502(g)(2), 29 U.S.C. § 1132(g)(2);

   (b)     Retain jurisdiction of this case pending compliance with its Orders; and

   (c)     Grant Plaintiffs such other and further relief as may be just and proper.


Dated: March 23, 2021                 Respectfully submitted,

                                       /s/ Jeffrey S. Endick, with consent
                                       Jeffrey S. Endick, Esq. (Bar No. 4133661)
                                       Christopher M. Leins, Esq. (Bar No. 997257)
                                       Kristina F. Salamoun, Esq. (Bar No. 89157)
                                       SLEVIN & HART, P.C.
                                       1625 Massachusetts Avenue, NW, Suite 450
                                       Washington, D.C. 20036
                                       (202) 797-8700
                                       (202) 234-8231 (facsimile)

                                       /s/ David Huffman-Gottschling
                                       Sherrie E. Voyles, Esq. (Bar No. 06242386)
                                       David Huffman-Gottschling, Esq. (Bar No. 06269976)
                                       JACOBS, BURNS, ORLOVE & HERNANDEZ
                                       150 North Michigan Avenue, Suite 1000
                                       Chicago, IL 60601
                                       (312) 327-3444

                                       Counsel for Plaintiffs




                                            12
    Case: 1:21-cv-01585 Document #: 1 Filed: 03/23/21 Page 13 of 13 PageID #:13




       A copy of this Complaint will be served upon the Secretary of Labor and the Secretary of
the Treasury by certified mail, as required by Section 502(h) of ERISA, 29 U.S.C. § 1132(h).
   20954648v1




                                              13
